DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-28 are currently pending in U.S. Patent Application No. 17/054,752 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 11, 18 and 25-28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11/18 recite one or more limitations lacking antecedent basis in view of what appears to be improper claim dependency (claims 11/18 appear to inaccurately depend on claim(s) 9/16 as compared to 10/17).  More specifically, ‘the degree of scattering’.  Examiner encourages amending claims 11 and 18 to depend on claims 10 and 17 respectively.
Claims 25-28 recite one or more limitations lacking antecedent basis in view of what appears to be improper claim dependencies (claims 25-28 depend on claim 23 but may more accurately depend on claim 24).  More specifically, the claims in question reference limitations such as ‘the degree of scattering’ (Claim 25 line 2), ‘the threshold value’ (Claim 26 line 2), and ‘the generated threshold value’ (Claims 27-28 line 2) lacking antecedent basis.  Examiner encourages amending claims 25-28 to depend on claim 24.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 9, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0232709) in view of Shibata (US 2011/0299795) (corresponding to WO2010/095460A1 and cited by Applicant).

As to claim 9, Zhang teaches/suggests a computer-implemented method for determining an orientation of a template image relative to an input image (Abs “estimating an image relation model for two or more related images based on a plurality of point correspondences”), the method comprising:
receiving the input image and the template image (Fig.1 two images of 100-200, Fig. 2 images 5 and 15, [0042]; under an interpretation wherein a template image is such by nature of the manner in which it is compared to another image and correspondences that may be drawn therebetween, [0043] “two images 5 and 15 wherein a same object, exemplified by a pyramid, is shown captured with different camera positions and orientations, and represented in the images 5, 15 by triangles 50a and 50b, respectively”);
extracting, based on feature values of the received input image corresponding to the template image, a first set of corresponding points ([0042] “Next, in step 300 correspondences between the feature points of the two or more images are established, so as to relate each feature point in one of the images to a corresponding feature point in the other of the two images, and saved in memory in a suitable form to represent a plurality of point correspondences. For example, an individual point correspondence (PC) may be represented as a pair of pixel identifiers, each pixel identifier pointing to a pixel representing the feature point in a respective image”, [0043] “a point correspondence PC1=(51a, 51b) may then be formed. Similarly, point correspondences PC2=(52a, 52b), and PC3=(53a, 53b) maybe established, each corresponding to a different vertex of the pyramid. Here, the identifiers "51a" etc may represent, for example, pixel coordinates of a corresponding feature point in a respective image. In practice, a large number of point correspondences, for example hundreds, is typically generated for any two images for which an image relation model is to be determined”), wherein the first set of corresponding points include one or more non-corresponding points caused by errors (full PC set 170 of e.g. [0044] prior to processing/determination of PC subset based on those PC errors of e.g. [0017], [0044] “and account for the possibility of mismatched PCs and noise in the images, which may result in deviations of some of all of the respective feature points from their ideal positions” in view of “PC errors” Fig. 4 425, Figures 5-6, [0018] “PC probability values based on the error values computed for corresponding PCs in a current PC sampling step and on a distribution of the error values computed for the plurality of PCs in the current PC sampling step, and updating by the processor the current values of the weight parameters using the PC probability values computed in said at least one of the PC sampling steps”, [0064] “the full PC set 170, which is the input data to the IRM estimator 400, may also contain so called gross outliers”);
determining, based on the extracted first set of corresponding points, a second set of corresponding points, wherein the second set of corresponding points represent inliers by removing the one or more non-corresponding points from the first set of corresponding points (Fig. 4 415-416 generating PC subset, [0008] “The standard RANSAC algorithm counts the number of inliers for each generated motion model hypothesis by binarizing the errors with a given threshold”, [0015] “i) selecting a PC subset from the plurality of PCs utilizing a weighted random or pseudo-random selection algorithm wherein individual PCs are selected in dependence upon current values of weight parameters assigned thereto”, [0050], [0053] “A minimal subset is a subset of PCs that contains 1min, of PCs, i.e. just enough data to define a model. According to the present invention, the PC subsets Sf may be minimal subsets, but may also be of a size 1 greater than the minimal Lmin, but substantially smaller than the total number Ntot of PCs in the full PC set 170 in some embodiments. Those skilled in the art will appreciate that the processor 150 may use any suitable algorithm for solving equation (1), resulting in a set of model parameters defining the fundamental matrix F”, see [0057-0058] inlier vs. outlier disclosure);
determining a geometric transformation matrix, wherein the geometric transformation matrix represents a geometric transformation between the input image and the template image (image relation model (IRM) (and IRM estimates iteratively refined prior to final IRM determination – step 420) generated by process 400 in view of e.g. [0003] “In applications image relation is conveniently represented by an image relation model, also referred to as an (image) motion model, examples of which include fundamental matrix, homography matrix, essential matrix, and affine transform”, [0017] “ii) computing an image relation model estimate for said PC subset, iii) computing, for each of the plurality of PCs, a PC error value for the image relation model estimate generated in said PC sampling step, and generating a score value for said image relation model estimate based on said PC error values for the plurality of PCs”);
iteratively updating the determined geometric transformation matrix ([0047] “The method is iterative and follows the general RANSAC framework of random sampling the full PC set 170 to obtain a plurality of IRM estimates, and generating an output IRM based on an inlier set of a best of the estimates, and in addition involves dynamic real-time validation of the input point correspondences as the IRM estimates are being generated, with validity factors assigned to individual PCs in each of "successful" iterations being used in a subsequent iteration to guide a weighted random or pseudo-random sampling of the PCs ... obtaining, with the processor, the image relation model based on one of the image relation model estimates that has a best score value, and saving the image relation model in a computer-readable memory for generating new images”), wherein the iterative update includes minimizing a difference (iteratively minimized model error (IRME scores greater than or equal to score of any previously generated IRM) Fig. 4 process 400, and process flow with updated weights back to 415 and generation of new IRME in step 422) in values of:
pixels of either one of the input or the template image ([0042] “each pixel identifier pointing to a pixel representing the feature point in a respective image”), and
Zhang suggests pixels of a geometric transformation image obtained by transforming the other using one of the determined geometric transformation matrix or the previously updated geometric transformation matrix ([0045] “The IRM generated by the process 400, which is also referred to herein as the IRM estimator, may be utilized in step 500 as desired, for example to create new images by changing or modifying the two original images 5 and 15, e.g. by adding new objects, by creating new images of the same scene with a different camera pose, etc as required in a particular application”, [0071]); and
Zhang further teaches/suggests providing the iteratively updated geometric transformation matrix as the orientation of the template image relative to the input image (Fig. 4 compute and store best/final IRM steps 480-490).
	Shibata further evidences the obvious nature of verifying/refining a geometric deformation model (corresponding to IRM of Zhang/claimed geometric transformation matrix) between reference and target/input images (Fig. 11, S901 reference image and S903 target image) based on an iteratively performed (Fig. 11 flow back to S903 from S908) minimization of pixel value differences between a target or reference image (Fig. 11 S905) and a geometric transformation image obtained by transforming using one of a determined geometric deformation model/IRM or a previously updated GDM/IRME (Fig. 11 S907 and S905 based on previously performed S907, Embodiment 3 [0118], [0132]).  Shibata further suggests the manner in which determining a pixel value difference between a transformed image and reference/target image may serve to test/validate said geometric deformation/transformation model/IRME used, enabling the possibility of discarding those model estimates producing unwanted/critical pixel value differences.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhang such that the iterative IRME refinement process further comprises a pixel value difference minimization involving a transformed image as suggested in Zhang [0045] and Shibata S907, the motivation as similarly taught/suggested therein that such a comparison involving an IRME put to test/transformed image may serve to validate said IRME by rejecting that/those producing unwanted/critical pixel value differences.

As to claim 16, this claim is the system claim corresponding to method claim 9 and is rejected accordingly.  See corresponding structure in Zhang Fig. 3, processor 150 and memory of e.g. [0041].

As to claim 23, this claim is the non-transitory CRM claim corresponding to method claim 9 and is rejected accordingly.  See corresponding structure in Zhang [0041].


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 10-15, 17-22 and 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein, more specifically “determining a degree of scattering of the second set of corresponding points as inliers; generating, based on the determined degree of scattering, a threshold value for determining a convergence of the iterative update of the determined geometric transformation matrix; and iteratively updating the determined geometric transformation matrix using the threshold value for determining the convergence” in view of the claim(s) as a whole.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669